                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

CASHMAN EQUIPMENT CORP., and
SERVICIO MARINA SUPERIOR, LLC,
                                                           CIVIL ACTION NO. l:19-cv-11532-WGY
                 Plaintiffs,



TALISMAN CASUALTY INSURANCE
COMPANY, LLC, LARIS INSURANCE                                       ??                           c?;??•. i"-; -ant
AGENCY, LLC, DW FENNESSEY MARINE                                           %iB«©vsry iliSI—
SERVICES, LLC, and RANNY LEE FITCH,
JR.,

                  Defendants.                                                            M

               PARTIES' JOINT STATEMENT REGARDING SCHEDULING

       Now, through undersigned counsel come the Plaintiffs, Cashman Equipment Corp.

("Cashman"), Servicio Marina Superior, LLC ("SMS") (collectively, the "Plaintiffs"), and the

Defendants, Laris Insurance Agency, LLC ("Laris") and Talisman Casualty Insurance Company,

LLC ("Talisman"),^ who, inaccordance with Fed. R. Civ. P. 16(b) and Local Rule 16.1(d), submit
thisJoint Statement incompliance with this Honorable Court's October 9,2019Order. The parties

have conferred and agreed as follows:

   I. Proposed Joint Discovery Plan:

        The parties agree to, and propose the following deadlines:

        1.       The parties shall exchange disclosures under Fed. R. Civ. P. 26(a)(1)(A) no later

than October 30, 2019.

        2.       Motions seeking leave to add new parties or amend the pleadings to assert new

claimsor defenses shall be filed no laterthan ninety (90) days following this Court's decision on


 DW Fennessey and Ranny Lee Fitch has been served, but have failed to appear asof this filing.



1396603V.2
the Motion.


       3.         Fact Discovery


             a.   Service of initial interrogatories, requests for production of documents and

                  requests for admissions shall be completed no later than forty-five (45) days

                  following the Court's issuance of the Scheduling Order.

             b. All depositions, otherthan expertdepositions, shall be completed by April 1,2020.

             c. Plaintiffs allegethat multiple insurance syndicates at Lloydsof London, and certain

                  London insurance brokers have been involved with the insurance program at issue

                  in this matter. Plaintiffs intend to seek discovery from these entities and will be

                  required to conduct same pursuant to the Convention on the Taking of Evidence

                  Abroad in Civil or Commercial Matters (the Hague Evidence Convention). This

                  process requires significantly more time to complete than discovery conducted

                  under this Court's authority andaccordingly the parties have extended theproposed

                  discovery period to account for same and agreed to permit any foreign discovery

                  underway prior to the discovery deadline to extend past same.

              d. Laris reserves its right to move to stay all out-of-state depositions while itsMotion

                  to Dismiss (filed on September 27, 2019) is pending. The hearing on the Motion

                  has been scheduled for November 25,2019. Plaintiffs and Talisman dispute Laris's

                  entitlement to any stay and reserve their rights to proceed with out-of-state

                  depositions.

        4.        Expert Discoverv

              a. Plaintiffs' trial expert(s), if any, must be designated, and the information

                  contemplated by Fed. R. Civ. P. Rule 26(a)(2) must be disclosed by April 1,2020.




1396603V.2
             b. Defendants' trial experts, if any, must be designated, and the information

                contemplated by Fed. R. Civ. P. Rule 26(a)(2) must be disclosed by May 1,2020.

             c. Deposition of the Plaintiffs' expert(s) shall be completed by June 1,2020.

             d. Deposition of the Defendants' experts shall be completed by July 1,2020.

       5.       Motions for Summary Judgment

             a. Motions for Summary Judgment shall be filed by July 31,2020.

             b. Oppositions to Motions for Summary Judgment shall be filed tlucty-(3^ days

                following the filing of the Motions for SummaryJudgment

       6.       Motions for confidentiality orders with respect to materials requested in discovery

and motions for protection orders with respect to discovery proceedings may be filed at any

reasonable time after the issues to which they pertain arise, but before filing any such motion,

counsel shall engage in good-faith negotiations in an effort to resolve the issues by agreement.

        7.       Motions to compel, motions for protective orders, motions to quash, motions to

strike discovery responses, and similar motions shall be filed no later than seven days after the

close of fact discovery or the close of expertdiscovery, whichever is relevant.

    II. Certifications

        Certifications under Local Rule 16.1(d)(3) were filed separately by each party.

    III. Trial by Magistrate Judge

        The parties do not consent to trial by Magistrate Judge.

    IV. Miscellaneous


        Theparties agree that phased discovery is notappropriate in this case.




1396603V.2
DATED: October 23,2019.

                          Respectfully submitted,

                          /s/ Scott D. Brownell
                          Scott D. Brownell (Louisiana Bar #26223)
                          SconD. Brownell, APLC
                          527 E. Boston St., Suite 201
                          Covington, LA 70433
                          Phone: (504) 390-1982
                          Fax: (985)387-5087
                          E-mail: scott@sbrownell.com

                            /s/ Stephen W. Rider
                          Stephen W. Rider, Esq., BBC # 419820
                          Stephen W. Rider, P.C.
                          350 Lincoln Street - Suite 2400
                          Hingham, MA 02043
                          Tel: 781-740-1289
                          Fax: 781-207-9160
                          Email: stephen.rider@swrpc.com

                          Attorneysfor Cashman Equipment Corp,
                          and Servicio Marina Superior, LLC


                          /s/ Michelle M. Bvers
                          ChristopherP. Flanagan, Esq., BBO #567075
                          Michelle M. Byers, Esq., BBO #684836
                          WILSON, ELSER, MOSKOWITZ, EDELMAN
                                 AND DICKER, LLP
                          260 Franklin Street, 14th Floor
                          Boston, Massachusetts, 02110
                          (T): (617) 422-5300
                          (F): (617) 423-6917
                          Christopher.Flanagan@WilsonElser.com
                          Michelle.Byers@WilsonElser.com

                           Attorneysfor Talisman Casualty Insurance
                           Company




1396603V.2
                                              /s/ Daniel R. Conte
                                              David A. Grossbaum, BBO #546020
                                               dgrossbaum@hinshawlaw.com
                                              Daniel R. Conte, BBO #686908
                                               dconte@hinshawlaw.com
                                              HINSHAW & CULBERTSON LLP
                                              53 State Street, 27th Floor
                                              Boston, MA 02109
                                              617-213-7000 (Telephone)
                                              617-213-7001 (Facsimile)

                                             Attorneys for Laris Insurance Agency, LLC


                                rF.RTIFTCATE OF SERVICE


        1 hereby certify that this document, filed through the EOF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants onOctober 23,2019.

                                             /s/ Michelle M. Bvers
                                             Michelle M. Byers, Esq.




1396603V.2
